664 F.2d 84
UNITED STATES of America, Plaintiff-Appellee,v.John M. HAYDEL, Jr., a/k/a "Ice Cream" and "Mugsy",Defendant-Appellant.
No. 80-3254.
United States Court of Appeals,Fifth Circuit.

Unit A*
Dec. 17, 1981.
Appeal from the United States District Court for the Middle District of Louisiana; John V. Parker, Judge.


1
Virgil M. Wheeler, Jr., New Orleans, La., Herbert Shafer, Atlanta, Ga., for defendant-appellant.


2
C. Michael Hill, Asst. U. S. Atty., Baton Rouge, La., for plaintiff-appellee.


3
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


4
(Opinion July 8, 5 Cir., 1981, 649 F.2d 1152).


5
Before SKELTON**, Senior Judge, RUBIN and REAVLEY, Circuit Judges.

PER CURIAM:

6
The opinion is corrected so that the last paragraph before Part I of the opinion reads as follows:


7
"Pursuant to a pretrial agreement, five of the remaining counts were dismissed.  Haydel stipulated that his trial on four counts would be to the court on the stipulated testimony of five U.S. Special Agents and certain exhibits listed on a stipulated exhibit list, subject to the objections previously raised by Haydel and his motions to suppress.  Sitting without a jury, the district court found that Haydel had made a material understatement of his income and that he was guilty of all four counts of violating the applicable tax statute, 26 U.S.C. § 7206(1).  Haydel was sentenced to one year on the first count and five years of probation on the remaining three counts."


8
With this correction, the Petition for Rehearing is DENIED and no member of this panel nor Judge of this Administrative Unit in regular active service having requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 16; Fifth Circuit Judicial Council Resolution of January 14, 1981), the suggestion for Rehearing En Banc is DENIED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980


**
 Senior Judge of the United States Court of Claims, sitting by designation